
	
		II
		111th CONGRESS
		2d Session
		S. 3125
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 16, 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the financing of the Superfund.
	
	
		1.Short titleThis Act may be cited as the
			 Superfund Polluter Pays
			 Act.
		2.Extension of Superfund excise tax
			(a)In general
				(1)ExtensionSection 4611(e) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(e)Application of hazardous substance
				superfund financing rateThe
				Hazardous Substance Superfund financing rate under this section shall apply
				after December 31, 1986, and before January 1, 1996, and after the date of the
				enactment of this subsection and before January 1,
				2019.
						.
				(2)Modification of Hazardous Substance
			 Superfund financing rateSection 4611(c)(2)(A) of such Code is
			 amended by striking 9.7 cents and inserting 17.0
			 cents.
				(3)Inflation adjustmentSection 4611(c) of such Code is amended by
			 adding at the end the following new paragraph:
					
						(3)Adjustment for inflation
							(A)In generalIn the case of any taxable year beginning
				after December 31, 2010, the amount under paragraph (2)(A) shall be increased
				by an amount equal to—
								(i)such amount, multiplied by
								(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which such taxable year begins
				by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								(B)RoundingIf any increase determined under this
				paragraph is not a multiple of 0.1 cents, such increase shall be rounded to the
				next lowest multiple of 0.1
				cents.
							.
				(b)Modification of rate of tax on certain
			 chemicalsSection 4661(b) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Amount of tax
						(1)In generalThe amount of tax imposed by subsection (a)
				shall be determined in accordance with the following table:
							
								
									
										In the case of:The tax is the following amount per ton
										
									
									
										Acetylene$12.81
										
										Benzene12.81
										
										Butane12.81
										
										Butylene12.81
										
										Butadiene12.81
										
										Ethylene12.81
										
										Methane9.05
										
										Napthalene12.81
										
										Propylene12.81
										
										Toluene12.81
										
										Xylene12.81
										
										Ammonia6.94
										
										Antimony11.70
										
										Antimony trioxide9.86
										
										Arsenic11.70
										
										Arsenic trioxide8.97
										
										Barium sulfide6.05
										
										Bromine11.70
										
										Cadmium11.70
										
										Chlorine7.10
										
										Chromium11.70
										
										Chromite4.00
										
										Potassium dichromate4.44
										
										Sodium dichromate4.92
										
										Cobalt11.70
										
										Cupric sulfate4.92
										
										Cupric oxide9.44
										
										Cuprous oxide10.44
										
										Hydrochloric acid0.76
										
										Hydrogen fluoride11.12
										
										Lead oxide10.89
										
										Mercury11.70
										
										Nickel11.70
										
										Phosphorus11.70
										
										Stannous chloride7.50
										
										Stannic chloride5.58
										
										Zinc chloride5.84
										
										Zinc sulfate5.00
										
										Potassium hydroxide0.58
										
										Sodium hydroxide0.74
										
										Sulfuric acid0.68
										
										Nitric acid0.63.
										
									
								
							
						(2)Adjustment for inflation
							(A)In generalIn the case of any taxable year beginning
				after December 31, 2010, each of the dollar amounts in the table in paragraph
				(1) shall be increased by an amount equal to—
								(i)such amount, multiplied by
								(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which such taxable year begins
				by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								(B)RoundingIf any increase determined under this
				paragraph is not a multiple of $0.01, such increase shall be rounded to the
				next lowest multiple of
				$0.01.
							.
			(c)Technical amendments
				(1)Section 4611(b) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking or exported from
			 in paragraph (1)(A),
					(B)by striking or exportation
			 in paragraph (1)(B), and
					(C)by striking and exportation in the
			 heading.
					(2)Section 4611(d)(3) of such Code is
			 amended—
					(A)by striking or exporting the crude
			 oil, as the case may be in the text and inserting the crude
			 oil, and
					(B)by striking or exports in the
			 heading.
					(d)Effective datesThe amendments made by this section shall
			 take effect on the date of the enactment of this Act.
			
